MURRAY, C. J.
— The facts relied on in this ease, to establish fraud in procuring the execution of the note and mortgage, were insufficient and the evidence was properly excluded.
As to the mechanic’s or lumberman’s lien, it is not shown that the materials were delivered under any contract for such a quantity or so much lumber; but they appear to have been delivered from time to time as they were needed and purchased by the defendant; the lien therefore only extends to the amount so delivered, at the time of recording the mortgage. On the whole, we regard this as a delay case.
Judgment affirmed, with ten per cent damages.
We concur: Heydenfeldt, J.; Terry, J.